DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently under examination.

Drawing Objections
The drawings are objected to because Figs 3A-3E are very blurry. The texts are illegible. Also the specification uses “Fig.” to refer to the drawing “Figure”. Please consider to amend to use consistent labels for the drawings and specification to reduce confusion. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 11, the limitation “(ordered)" in line 12 renders the claim indefinite because it is unclear whether the limitations inside of the parenthesis is part of the claimed invention. Please consider to remove the parenthesis if the limitation is part of the claimed invention or delete the limitation if not part of the claimed invention.

Regarding claims 2-10 and 12-20, are also rejected because they depend on claims 1 and 11 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin (Pub. No.: US 2018/0368757 A1).

Regarding claim 1, Amin teaches a sleep optimization system (Fig. 4, sleep optimizing system 400) comprising:
a server networked to one or more peripheral devices and one or more computers (Fig. 4, sleep analysis module 404 and cloud 410, para [0070], “The sleep analysis module 404 can communicate with or can be included in whole or part in the cloud 410.”), wherein the server:
receives one or more types of sleep data from the peripheral devices or the computers comprising a plurality of sleep parameters (Fig. 4-Fig. 5, sensor 412-420, para [0070], “The IoT 402 can include, for example, one or more of a motion sensor 412, light sensor 414, user input interface 416, heart rate monitor 418, or pedometer 420.”);
calculates from the plurality of sleep parameters a duration by phase data table (Fig. 6-Fig. 7, para [0079], sleep duration data table, The analysis module generates a sleep measurement and plan data table as shown. The table outputs adjustments to the sleep duration based on a plurality of information received from the sensors.) where each cell contains the average benchmark data values (DVs) (Table, each cell contains an averaged sensor measured values (benchmark data values) used to determine the sleep plan. For example, the averaged light exposure value for a specific period of time is recorded as “high” in the first row or “medium” in the second row);
calculates data plots duration by phase for each DV (each value in the cell is used to determine / calculate the output of the sleep measurement and plan);
determines which duration by phase sleep profile is associated with most optimal performance for each DV (Table, the table is used to determine which sleep measurement and plan is the most optimal for each cell. For example, the most optimal sleep measurement and plan for “high” light is shown in rows 1, 3, 5 and 6); and
determines which duration by phase sleep profile is associated with optimal performance for all the DVs with weighted (ordered) DVs (Table, the table is used to determine which sleep measurement and plan is the most optimal for all cells. For example, row 1 shows the most optimal sleep measurement and plan for “high” physical, light and caffeine intake.) to output optimal sleep recommendations to the one or more networked computers and/or one or more peripheral devices as adjustments to sleep time and sleep duration (Fig. 7, and para [0078], “The method 700 also includes, as shown at block 708 outputting the sleep optimization plan including a light recommendation and a sleep time recommendation to a user interface.  A light recommendation can include, for example, a recommendation to avoid lighting of a given frequency or intensity within a specified time window.  A sleep time recommendation can include, for example, a suggested bed time, wake time, number of hours of sleep, or both.”).

Regarding claim 2, Amin teaches the system of claim 1, wherein the sleep data is collected from an online sleep diary (para [0070], “The sleep analytics engine 424 can communicate with a sleep analytics database 422, which can store data pertaining to sleep analysis, including analysis data, sleep measurements, and sleep recommendations for the user and optionally for other users, ”. Sleep measurement are received from the cloud).

Regarding claim 3, Amin teaches the system of claim 1, wherein the optimal performance duration by phase sleep profile is calculated as a best fit (Fig. 6, step 608, the sleep plan is optimized to best fit the user based on the data collected).

Regarding claim 5, Amin teaches the system of claim 1, wherein the sleep recommendations are output via an online dashboard, via email or texts, or via verbal interfaces (para [0078], “The method 700 also includes, as shown at block 708 outputting the sleep optimization plan including a light recommendation and a sleep time recommendation to a user interface.  A light recommendation can include, for example, a recommendation to avoid lighting of a given frequency or intensity within a specified time window.  A sleep time recommendation can include, for example, a suggested bed time, wake time, number of hours of sleep, or both.”).
Regarding claim 6, Amin teaches the system of claim 1, wherein the server further outputs optimal environmental conditions for sleep (para [0078], “The method 700 also includes, as shown at block 708 ”).

Regarding claim 7, Amin teaches the system of claim 1, wherein the DVs are selected by a user (Table, para [0073], “The user input interface 416 can include a keyboard, touch sensitive display, microphone, or other means for providing input to the system 400.  The user input interface 416, in some embodiments of the invention, can receive caffeine intake data for a user, for example by manual input from a user when caffeine is consumed.”. The user can select to input a value for the caffeine intake column).

Regarding claim 9, Amin teaches the system of claim 1, wherein the optimal sleep recommendations are output as recommendations for modifying a user’s DVs (para [0078], “The method 700 also includes, as shown at block 708 outputting the sleep optimization plan including a light recommendation and a sleep time recommendation to a user interface.  A light recommendation can include, for example, a recommendation to avoid lighting of a given frequency or intensity within a specified time window.”. Modify the light .

Regarding claim 10, Amin teaches the system of claim 1, wherein the sleep data is collected using actigraphy (para [0071], “The motion sensor 412 can include any sensor capable of detecting user body movement, such as an accelerometer, gyroscope, compass, pressure sensor, light-based sensors, or combinations thereof.  The motion sensor 412 can be included in one or more devices in the IoT 402, such as smart phones, wearable devices such as smart watches or wearable wrist bands, or stand-alone devices.”).

Regarding claim 11, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 12, recites a method that is performed by the system of claim 2. Therefore, it is rejected for the same reasons. 

Regarding claim 13, recites a method that is performed by the system of claim 3. Therefore, it is rejected for the same reasons. 

Regarding claim 15, recites a method that is performed by the system of claim 5. Therefore, it is rejected for the same reasons. 

Regarding claim 16, recites a method that is performed by the system of claim 6. Therefore, it is rejected for the same reasons. 

Regarding claim 17, recites a method that is performed by the system of claim 7. Therefore, it is rejected for the same reasons. 

Regarding claim 19, recites a method that is performed by the system of claim 9. Therefore, it is rejected for the same reasons. 

Regarding claim 20, recites a method that is performed by the system of claim 10. Therefore, it is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amin (Pub. No.: US 2018/0368757 A1).

Regarding claim 4, Amin teaches the system of claim 1, wherein there are seven cells containing sensor values but fails to expressly teach a maximum of five DVs.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of cells used to the determine the sleep optimization output to be a maximum of five, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.

Regarding claim 14, recites a method that is performed by the system of claim 4. Therefore, it is rejected for the same reasons. 

Allowable Subject Matter
Claims 8 are 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dothie (Pub. No.: US 2011/0015495 A1) teaches a system and method for improving the quality of sleep of a user based one or more sleep parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685